DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 01/08/2021, with respect to the rejections under 35 U.S.C. 103 under the combination of Su, Bolea, and Yoo, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5, 8, 18, and 19, directed to an invention non-elected with traverse in the reply filed on 06/04/2018. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Claim Objections
Claim 9 is objected to because of the following informalities:  there is a typographical error in the final line of the claim, wherein positioning “a medical device” is recited, but should be corrected to “the medical device”.  Appropriate correction is required.

Allowable Subject Matter
Claims 6, 7, 9, 10, 12, 14-17, and 21 are allowable.
The following is an examiner's statement of reasons for allowance: The subject matterfor the independent claims could not be found or was not suggested in the prior art. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a method comprising the active advancement of a medical device along a surgical pathway to a target medical device implant site, wherein during the advancement process, a stimulation signal is delivered to a nerve with a baseline amplitude that is greater than zero, and a baseline EMG signal is detected in response to said baseline amplitude, and then delivering an adjusted stimulation signal to the target nerve while determining a subsequently evoked EMG response, wherein the target medical device implant site is identified when the further resulting EMG signal remains constant for a pre-determined time period thereby identifying the target medical device implant site while avoiding a painful motor or sensory response from the patient, and then positioning the medical device at the target medical device implant site, in combination with the other limitations of the claim. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of claims 1-5, 8, 18, and 19, which were withdrawn with traverse and do not presently recite allowable subject matter, and the typographical error in claim 9.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792